                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

RAYMOND CHESTNUT,                                  )
                                                   )
                            Petitioner,            )
                                                   )
                       v.                          )       No. 2:17-cv-00020-RLM-MJD
                                                   )
CHARLES DANIELS,                                   )
                                                   )
                            Respondent.            )



                     ENTRY DENYING POST-JUDGMENT MOTION

       This disciplinary habeas action relating to Report No. 2798660 was dismissed and

Judgment entered on August 27, 2018. On September 13, 2018, the petitioner filed a motion to

alter or amend judgment under Rule 59(e).

       To receive relief under Rule 59(e), the moving party “must clearly establish (1) that the

court committed a manifest error of law or fact, or (2) that newly discovered evidence precluded

entry of judgment.” Edgewood Manor Apartment Homes, LLC v. RSUI Indem. Co., 733 F.3d 761,

770 (7th Cir. 2013) (internal quotation omitted). A “manifest error” means “the district court

commits a wholesale disregard, misapplication, or failure to recognize controlling precedent.”

Stragapede v. City of Evanston, Illinois, 865 F.3d 861, 868 (7th Cir. 2017) (internal quotation

omitted). Relief through a Rule 59(e) motion to alter or amend is an “extraordinary remed[y]

reserved for the exceptional case.” Runnion ex rel. Runnion v. Girls Scouts of Greater Chicago,

786 F.3d 510, 521 (7th Cir. 2015) (internal quotation omitted). A Rule 59(e) motion does not allow

a party to “advance arguments that could and should have been presented to the district court prior

to the judgment.” United States v. Resnick, 594 F.3d 562, 568 (7th Cir. 2010).
       The petitioner argues that the court dismissed this action without prejudice because he

didn’t complete the administrative remedy process. He wants to submit new evidence because the

case wasn’t dismissed with prejudice. The petitioner is simply incorrect in how he characterizes

the dismissal of this case. Although the respondent did raise the defense of failure to exhaust

administrative remedies, the court nonetheless decided the case on the merits. Dkt. 38 at 9. The

action was dismissed with prejudice.

       The petitioner’s additional argument, that his cell-mate Jamar Saunders has accepted

ownership of the razor blade found in their cell, is misplaced. This disciplinary proceeding

involved a razor blade found in a cell in which the petitioner and another inmate, Wolters, were

housed.

       For these reasons, the petitioner has failed to establish any manifest error. His Rule 59(e)

motion, dkt. [40], is denied.

       IT IS SO ORDERED.



       Date:    November 19, 2018


                                                      /s/ Robert L. Miller, Jr.
                                                     Judge, United States District Court
                                                     For the Southern District of Indiana
                                                     Sitting by designation



Distribution:

RAYMOND CHESTNUT
13465-171
USP BIG SANDY
Inmate Mail/Parcels
P.O. BOX 2068
INEZ, KY 41224
Shelese M. Woods
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
shelese.woods@usdoj.gov
